2022 WI 47

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP878-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Avan Rondell Nimmer,
                                 Defendant-Appellant.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 395 Wis. 2d 769, 954 N.W.2d 753
                                    (2021 – unpublished)

OPINION FILED:         June 23, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 25, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Glenn H. Yamahiro

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to all parts except ¶¶28, 29 n.12, and
39–58, in which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN, JJ.,
joined, and an opinion with respect to ¶¶28, 29 n.12, and 39–58,
in which ZIEGLER, C.J., and ROGGENSACK, J., joined. DALLET, J.,
filed a concurring opinion, in which ANN WALSH BRADLEY and
KAROFSKY, JJ., joined. HAGEDORN, J., filed a concurring
opinion.
NOT PARTICIPATING:



ATTORNEYS:


       For the plaintiff-respondent-petitioner, there were briefs
filed by Sarah L. Burgundy, assistant attorney general, with
whom on the briefs was Joshua L. Kaul, attorney general. There
was an oral argument by Sarah L. Burgundy.
    For the defendant-appellant, there was a brief filed by
Mark S. Rosen and Rosen and Holzman, Waukesha. There was an oral
argument by Mark S. Rosen.




                               2
                                                           2022 WI 47
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    2020AP878-CR
(L.C. No.   2019CF2611)

STATE OF WISCONSIN                       :            IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent-Petitioner,                    FILED
      v.                                                   JUN 23, 2022
Avan Rondell Nimmer,                                          Sheila T. Reiff
                                                           Clerk of Supreme Court
            Defendant-Appellant.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to all parts except ¶¶28, 29 n.12, and
39–58, in which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN, JJ.,
joined, and an opinion with respect to ¶¶28, 29 n.12, and 39–58,
in which ZIEGLER, C.J., and ROGGENSACK, J., joined. DALLET, J.,
filed a concurring opinion, in which ANN WALSH BRADLEY and
KAROFSKY, JJ., joined.      HAGEDORN, J., filed a concurring
opinion.




      REVIEW of a decision of the Court of Appeals.           Reversed.



      ¶1    REBECCA GRASSL BRADLEY, J.       This case concerns police

officers' ability to respond to concededly reliable reports of

gunfire generated in near real-time.           Two Milwaukee officers

received such a report via a technology known as ShotSpotter.
The officers arrived on scene no more than one minute after
                                                                             No.        2020AP878-CR



receiving the report, seeing only one person there:                                       Avan R.

Nimmer.       After noticing the squad car, Nimmer accelerated his

pace away from it.              He also dug around his left side with his

left hand.      Officer Anthony Milone stepped out of the squad car

and walked toward Nimmer, who "bladed" his left side away from

Milone    while     continuing          to    dig    around      his    left       side.1       The

officers considered these movements suspicious because they were

consistent     with       actions       a    person       may    take   in     attempting        to

conceal a weapon.              The officers stopped Nimmer to investigate

whether he was involved in the shooting.                            Concerned for their

safety, Milone frisked Nimmer and found a handgun.

     ¶2       Because Nimmer was a felon, the State charged him with

being     a   felon       in    possession,          in    violation         of     Wis.     Stat.

§ 941.29(1m)(a)           (2019–20).2           Nimmer          moved   to        suppress      any

evidence      obtained         as   a       result    of    the     investigative            stop,

including     the     handgun,      arguing          the   stop     violated        his     Fourth

Amendment right against unreasonable seizure.                           The circuit court

denied Nimmer's motion.3                    The court of appeals reversed in an
unpublished         per        curiam        decision.              State          v.      Nimmer,

     1 "Blading" is a technique used to conceal a weapon. "[A]
person carrying a gun . . . turn[s] 90 degrees away from the
person observing or approaching, placing his body between the
gun and the other person."      Nathan C. Meehan & Christopher
Strange, Behavioral Indicators of Legal and Illegal Gun Carrying
7 (2015).
     2 All subsequent references to the Wisconsin Statutes are to
the 2019–20 version.
     3 The Honorable Glenn H. Yamahiro, Milwaukee County Circuit
Court, presided.

                                                2
                                                                       No.     2020AP878-CR



No. 2020AP878-CR, unpublished slip op. (Wis. Ct. App. Dec. 15,

2020) (per curiam).

    ¶3      We hold the officers had reasonable suspicion, based

on the totality of the circumstances, to believe Nimmer was

involved    in   criminal        activity.         Accordingly,        we    reverse   the

decision of the court of appeals.

                                   I.       BACKGROUND

                                   A.       ShotSpotter

    ¶4      This     case      involves        a    relatively     new       technology,

ShotSpotter.         At     the        suppression      hearing,       Officer     Milone

testified      ShotSpotter        is    a    "gunshot       location    system."        He

explained it uses "acoustic sensors" to "record sounds to try to

locate . . . gunfire."             More specifically, "when the acoustic

sensors pick-up the sounds of gunfire, [they] send[] an alert to

an office in California.                There is somebody standing by in the

office who listens to the audio and . . . if it sounds like

actual gunshots, they will send the alert[.]"4                         Nimmer has not

argued   the     time     that    elapses         between    ShotSpotter        detecting
gunfire and notifying officers is sufficiently long to be a

material fact.

    ¶5      Nimmer      does      not    dispute      ShotSpotter's          reliability.

Officer Milone testified at the suppression hearing, "I [have]

responded to . . . over a thousand [ShotSpotter reports]. . . .


    4  Officer Milone indicated Milwaukee employs ShotSpotter at
several locations:   "There is ShotSpotters in multiple cities.
So we get dealings for all of Milwaukee including not just
District Five, but all of Milwaukee."

                                              3
                                                                   No.     2020AP878-CR



In my experience, [ShotSpotter] is pretty accurate."                           During

oral argument before this court, when asked whether Nimmer was

"challenging the reliability of ShotSpotter," Nimmer's attorney

responded:

       No, . . . we are not. . . .   [T]he thing is I think
       it's pretty clear about ShotSpotter technology, is I
       think it can say when and where.     I think now it's
       gotten to the point where it can say what.     It can
       distinguish between firecrackers.     I think that's
       pretty clear. I'm not disputing that.
Despite ShotSpotter's reliability, Nimmer argues the officers

lacked      reasonable     suspicion     to    believe    he    was      involved    in

criminal activity.

                      B.     The Shooting Investigation

       ¶6     In the summer of 2019, Officer Milone and his partner

were on patrol when, at approximately 10:06 p.m., they received

a computerized ShotSpotter report in their squad car.                       It stated

four   shots    had   been    fired    about    three    blocks    away     from    the

officers' location.          Nimmer described the reported location as

"highly      residential."         The    officers       drove     there      without

activating their squad car's siren or flashing red and blue

lights.

       ¶7     Officer Milone had responded to many similar reports

in the past.      He was a nine-year police veteran assigned to the

Violent      Crimes   Saturation       Unit,    and   his      "typical[]"     duties

included "respond[ing] to calls like ShotSpotter, shots fired,

subject with gun, armed robbery, calls of that nature involving

gun and gun violence."             He testified when he responds to a
ShotSpotter report, he looks for "[a]nybody who is shot, any

                                          4
                                                                          No.    2020AP878-CR



people who are shot, any potential suspects, anybody walking

around still shooting, [and] any witnesses[.]"                              When he sees

individuals near the reported location, he explained he "tr[ies]

to see what their response is upon sight of police, see if they

are   shot,    see     if    they    take    off    running,        see   if    they     start

grabbing any part of their clothing, any part of their body."

Effectively, he watches for evasive or nervous behavior.

      ¶8      The officers arrived on scene no more than one minute

after receiving the ShotSpotter report and encountered Nimmer.

Officer     Milone     testified       Nimmer      was   at   "basically         the     exact

location where the ShotSpotter came in."                       He further testified

the officers did not see anyone else——only Nimmer.

      ¶9      Nimmer        observed       the     squad      car     and       immediately

accelerated his pace away from it——in fact, he doubled his pace,

according to Officer Milone.                 Milone worried Nimmer was trying

to    distance       himself        from    the    squad      car     because       he    was

considering fleeing.            Milone testified, "I have observed many

times somebody begins to accelerate their walking pace right
before going into a run from police."                      He also testified Nimmer

"began digging around his left side with his left hand."

      ¶10     Officer Milone then stepped out of the squad car and

approached Nimmer.           Milone testified:

      As I was approaching him behind him, he began turning
      his left side away from me. So at that point his left
      side was more forward and I could only really see his
      right side.   I could observe his left arm was still
      digging around.    I was directly behind him on the
      sidewalk and his right hand was within view, but his
      left hand was not.

                                             5
                                                                            No.        2020AP878-CR



Milone used "blading" as shorthand for Nimmer's turning motion

at other points in his testimony.                    When asked to define blading,

he   said,    "[b]lading       [i]s       the    term    I    use   when     I        talk   about

[Nimmer] moving his left side away from me where I could only

see his right side.           That would have been the part where he was

blading      his    body."     From       Nimmer's       blading,      Milone           inferred,

based on his training and experience, "[Nimmer] did not want me

to be able to see his left side."

      ¶11     The     officers    then           stopped      Nimmer    to            investigate

whether he had been involved in the shooting.                               Officer Milone

testified      he    "conducted       a    pat-down          of   [Nimmer]        for     officer

safety for any weapons."              As Milone began, Nimmer said, "[t]he

gun is in my waistband[.]"                Milone then felt Nimmer's waistband,

and on Nimmer's left side, concealed under his shirt, was a .40

caliber Smith & Wesson semiautomatic pistol.5

      ¶12     The    State     charged          Nimmer       with   being         a     felon   in

possession.         He had been previously convicted of possession with

intent       to     deliver      THC,           in   violation         of         Wis.       Stat.
§ 961.41(1m)(h)1.

                       C.     Nimmer's Suppression Motion

      ¶13     Nimmer moved to suppress any evidence obtained as a

result of the investigative stop, including the handgun, arguing

the stop was unsupported by reasonable suspicion that he was

involved in criminal activity.                   He asserted the officers stopped

      5The officers later found a .40 caliber casing nearby;
however, because they located it after stopping Nimmer, the
casing cannot enter into the reasonable suspicion analysis.

                                                 6
                                                                 No.    2020AP878-CR



him because of his "mere presence" in the same "neighborhood" as

the    gunfire's     reported     location.          Offering    an    alternative

explanation for his presence at the scene, Nimmer argued he

could have been an innocent "pedestrian" out for a walk "on the

street."     Emphasizing the limits of ShotSpotter, Nimmer noted

ShotSpotter does not provide a description of the shooter.                       It

tells officers what, when, and where, but not who.                     Nimmer also

asserted "even if" he made furtive movements, "standing alone"

his acceleration away from the officers and his blading and

digging could not give rise to reasonable suspicion.                       He also

suggested these movements were not suspicious because "Nimmer

couldn't have known necessarily that the squad car was a police

car.     It didn't have its red and blue lights on or the siren

going.         It     was      dark     outside.          The     lights     would

prevent . . . Nimmer from being able to identify the squad as a

squad car[.]"

       ¶14   The    State     countered       the    officers    had    reasonable

suspicion because:            (1) the officers arrived on scene almost
immediately following the ShotSpotter report; (2) Nimmer was "in

the close proximity of this call;" (3) the officers did not see

anyone else near the reported location; and (4) Nimmer acted

suspiciously once he noticed the officers.

       ¶15   The    circuit    court    denied      Nimmer's    motion,    agreeing

with the State's argument.             The court explained the "key" was

"the timing" of events.               It indicated its decision would be

different if ShotSpotter did not work in near real-time and the
officers arrived "10 or 15 minutes" after the reported shooting;
                                          7
                                                                             No.        2020AP878-CR



however, because only a nominal amount of time had passed, the

court reasoned the officers could be suspicious of people at the

scene.           It    found     Nimmer    was   "very     close"       to    the        gunfire's

reported location, and Nimmer was the only person the officers

saw.            Additionally,       the     court      found     Nimmer        made        furtive

movements         upon    noticing    the     officers,         which     were      "consistent

with . . . trying to conceal a weapon."                           Viewing all of these

facts       together,      the     court     concluded     the       officers       reasonably

suspected Nimmer of criminal activity.

                                      D.     The Appeal

       ¶16       Nimmer entered into a plea agreement, pled guilty, and

was sentenced to two years of initial confinement followed by

two years of extended supervision.                      Nimmer appealed.6                The court

of appeals reversed the judgment of conviction and remanded the

case       to    the    circuit     court,    directing         it   to    enter         an   order

granting Nimmer's motion to suppress.                      Nimmer, No. 2020AP878-CR,

¶30.

       ¶17       The court of appeals reasoned Nimmer's "mere presence"
near       "an    area    where     criminal         activity    [was]       suspected"         was

insufficient to give rise to reasonable suspicion that he was

involved in criminal activity.                        Id., ¶27 (citations omitted).

The court reached this conclusion by analogizing to four cases,

only       one    of     which    involved       a    police     response          to     reported


       Generally, a criminal defendant waives his right to appeal
       6

by pleading guilty; however, a narrow exception exists under
Wis. Stat. § 971.31(10) for appeals challenging "[a]n order
denying a motion to suppress evidence[.]"

                                                 8
                                                                                      No.       2020AP878-CR



gunfire.         Those cases generally concern the weight a court may

give       to    a    person's         presence       at       a    location         associated         with

criminal activity.                 State v. Gordon is illustrative.                                 Id., ¶17

(quoting         State       v.        Gordon,        2014         WI     App       44,     ¶¶3–4,        353

Wis. 2d 468,           846     N.W.2d 483).                 Officers            stopped         a     suspect

because he was walking in "one of the more dangerous areas of

the     district"          and         had     been       observed            making        a       "security

adjustment,"           i.e.,       a    movement          indicating           he    was        carrying   a

weapon.          Id. (quoting            Gordon, 353 Wis. 2d 468, ¶¶3–4).                                 The

court       of       appeals       concluded          the      officers          lacked         reasonable

suspicion because a person's presence in a "high crime area"

cannot be the primary fact supporting an investigative stop.7

Id., ¶18 (quoting Gordon, 353 Wis. 2d 468, ¶18).                                          By relying on

Gordon and other like cases, the court of appeals ignored the

timing      of       the   officers'         response          to       the    report       of       gunfire,

treating this case as if the officers merely noticed Nimmer in

an area where they knew shootings often occurred instead of an

area where a shooting reportedly just occurred.
       ¶18       Next,       the       court     of       appeals         characterized               Officer

Milone's testimony about Nimmer's furtive movements as of an

"indeterminate             nature"       seeming          to       question         whether          Milone's

testimony was even truthful.                      Id., ¶28.              Specifically, the court


       The other three cases cited by the court of appeals were:
       7

(1) State v. Pugh, 2013 WI App 12, 345 Wis. 2d 832, 826
N.W.2d 418; (2) State v. Washington, 2005 WI App 123, 284
Wis. 2d 456,   700   N.W.2d 305;  and   (3)   State  v.   Lewis,
No. 2017AP234-CR, unpublished slip op. (Wis. Ct. App. July 25,
2017).

                                                      9
                                                                                   No.     2020AP878-CR



speculated:              "[W]e         cannot        help        but     wonder——even                while

recognizing         that        police     officers              must        make        split-second

decisions      under          circumstances          where       all    factors          may    not    be

known——whether . . . officers                       have     sought          to     find        'magic'

language      for       their    articulated             facts    to    describe          a    person's

behavior to [justify an investigative stop]."                                Id., ¶26.

       ¶19     The court of appeals concluded Nimmer's presence near

the    gunfire's         reported       location,          "even       taken       together"         with

Officer Milone's testimony regarding Nimmer's furtive movements,

was insufficient to give rise to reasonable suspicion.                                               Id.,

¶30.       While the court stated it considered the facts "together,"

it never analyzed the totality of the circumstances, instead

addressing each fact in isolation.8                          The State filed a petition

for review, which we granted.

                                 II.    STANDARD OF REVIEW

       ¶20     This case presents a question of constitutional fact.

See    State       v.    Brown,    2020        WI    63,     ¶8,       392    Wis. 2d 454,            945

N.W.2d 584         (citing        State    v.        Smith,        2018       WI     2,        ¶9,    379
Wis. 2d 86,        905    N.W.2d 353).               We    review       the       circuit       court's

findings      of    historical          fact    for        clear       error.        Id.       (quoting

Smith, 379 Wis. 2d 86, ¶9).                     We independently apply the Fourth

Amendment      to       the     historical      facts        to    determine             whether      the




       At oral argument, Nimmer's attorney acknowledged, while
       8

the court of appeals purported to consider the facts together,
it "didn't explain anything further," i.e., it did not analyze
the totality of the circumstances.

                                                    10
                                                                 No.   2020AP878-CR



investigative stop was constitutional.9               Id. (quoting Smith, 379

Wis. 2d 86, ¶9).

                               III.     DISCUSSION

               A.   Fourth Amendment Principles & Terry Stops

      ¶21      "The Fourth Amendment is 'indispensable to the full

enjoyment of the rights of personal security, personal liberty,

and     private     property.'"         Id.,   ¶9     (quoting    3    J.   Story,

Commentaries on the Constitution of the United States § 1895

(1833)).       It states:

      The right of the people to be secure in their persons,
      houses, papers, and effects, against unreasonable
      searches and seizures, shall not be violated, and no
      Warrants shall issue, but upon probable cause,
      supported by Oath or affirmation, and particularly
      describing the place to be searched, and the persons
      or things to be seized.
U.S. Const. amend. IV.             "As the text makes clear, 'the Fourth

Amendment does not proscribe all state-initiated searches and

seizures; it merely proscribes those which are unreasonable.'"

State     v.    Coffee,     2020   WI   53,    ¶22,    391   Wis. 2d 831,      943

N.W.2d 845 (lead opinion) (quoting State v. Tullberg, 2014 WI

134, ¶29, 359 Wis. 2d 421, 857 N.W.2d 120); see also Brown, 392

      9The circuit court made a sweeping statement toward the end
of its remarks: "Really, anyone that [the officers] encountered
within a minute or two of receiving the alert should have been
investigated if they were within a couple of blocks of the
alleged shots being fired." The court of appeals concluded this
statement was "simply too broad to fit within the confines of
Fourth Amendment law regarding stop and frisk procedures."
State v. Nimmer, No. 2020AP878-CR, unpublished slip op., ¶30
(Wis. Ct. App. Dec. 15, 2020) (per curiam). We agree; however,
notwithstanding this single stray comment, the circuit court
gave a thorough and well-reasoned explanation for its ruling.

                                         11
                                                                     No.     2020AP878-CR



Wis. 2d 454, ¶9 (quoting Riley v. California, 573 U.S. 373, 381

(2014))     ("[T]he       [United     States]       Supreme        Court     repeatedly

characterizes       the   reasonableness       of    searches       and    seizures    as

[the Fourth Amendment's] 'ultimate touchstone.'").

      ¶22   Generally,      a   search    or    seizure    conducted         without    a

warrant is "per se unreasonable[.]"                 Brown, 392 Wis. 2d 454, ¶10

(quoting Arizona v. Gant, 556 U.S. 332, 338 (2009)); State v.

Matejka,     2001    WI    5,   ¶17,     241    Wis. 2d 52,          621     N.W.2d 891

(citations     omitted).            However,    ever      since       this     nation's

founding, there have been exceptions.                  Akhil Reed Amar, Terry

and   Fourth    Amendment       First    Principles,          72     St.     John's    L.

Rev. 1097, 1106 (1998) ("[A] large number of historical examples

give the lie to the idea that warrants were always required at

the   Founding——warrantless             arrests,       searches           incident     to

warrantless arrest, searches of ships, searches of liquor store-

houses, border searches, successful seizures of contraband and

stolen goods, and on and on.").

      ¶23   An officer may briefly stop an individual, without a
warrant, if the officer has reasonable suspicion to believe the

individual is involved in criminal activity.                       State v. Genous,

2021 WI 50, ¶7, 397 Wis. 2d 293, 961 N.W.2d 41 (quoting State v.

Young, 2006 WI 98, ¶20, 294 Wis. 2d 1, 717 N.W.2d 729); State v.

Anderson (Anderson I), 2019 WI 97, ¶32, 389 Wis. 2d 106, 935

N.W.2d 285.     A short investigative stop is often called a "Terry




                                         12
                                                                     No.       2020AP878-CR



stop" based upon the United States Supreme Court decision Terry

v. Ohio, 392 U.S. 1 (1968), which sanctioned them.10

       ¶24       Reasonable suspicion depends on the "totality of the

circumstances."            Genous, 397 Wis. 2d 293, ¶9 (citing State v.

Post, 2007 WI 60, ¶18, 301 Wis. 2d 1, 733 N.W.2d 634).                                Just

last    term,      we    emphasized   that       "[w]e   focus    not    on     isolated,

independent facts, but on 'the whole picture' viewed together."

Id.    (quoting         United   States    v.    Cortez,   449     U.S. 411,       417–18

(1981)).         "Indeed, Terry itself involved a series of acts, each

of them perhaps innocent if viewed separately, but which taken

together warranted further investigation."                     Id. (quoting United

States v. Sokolow, 490 U.S. 1, 9–10 (1989)).                      In this case, the

court       of    appeals    erred    by    utilizing      a     "divide-and-conquer

analysis."         See District of Columbia v. Wesby, 583 U.S. __, 138

S. Ct. 577, 588 (2018) (quoting United States v. Arvizu, 534

U.S. 266, 274 (2002)).

       ¶25       Reasonable suspicion is "a low bar[.]"                    Genous, 397

Wis. 2d 293,        ¶8    (citing    Young,      294   Wis. 2d 1,       ¶21;    State   v.
Eason, 2001 WI 98, ¶19, 245 Wis. 2d 206, 629 N.W.2d 625); see

also Anderson I, 389 Wis. 2d 106, ¶33 ("Reasonable suspicion is

a fairly low standard to meet."                  (citing Eason, 245 Wis. 2d 206,



       An officer may frisk a person during a Terry stop if the
       10

officer "reasonably believes" the individual is armed and poses
a safety risk. State v. Young, 2006 WI 98, ¶55, 294 Wis. 2d 1,
717 N.W.2d 729 (citations omitted). Nimmer argues the officers
lacked reasonable suspicion to believe he was involved in
criminal activity, but does not challenge the legality of the
search following the stop.

                                            13
                                                                          No.        2020AP878-CR



¶19)).           "Although    a   mere    hunch       does       not   create     reasonable

suspicion,         the    level   of    suspicion          the    standard      requires      is

considerably less than proof of wrongdoing by a preponderance of

the evidence, and obviously less than is necessary for probable

cause[.]"          Navarette v. California, 572 U.S. 393, 397 (2014)

(internal citations and quotation marks removed).                                "[O]fficers

are    not       required    to   rule    out        the    possibility         of     innocent

behavior         before     initiating     a    [Terry]          stop."         Genous,      397

Wis. 2d 293, ¶8 (quoting State v. Anderson (Anderson II), 155

Wis. 2d 77, 84, 454 N.W.2d 763 (1990)).

       ¶26       We must "consider everything observed by and known to

the officer[s.]"              Id., ¶10.         Taking all of that information

into account, we then determine whether the officers had "a

particularized and objective basis" to reasonably suspect Nimmer

of    criminal      activity.          Brown,       392    Wis. 2d 454,      ¶10       (quoting

Navarette, 572 U.S. at 396).               In other words, we must determine

whether the officers had more than a "mere hunch" that Nimmer

was    involved      in     the   shooting.           Navarette,       572   U.S.       at   397
(internal quotation removed).

                                   B.     Application

       ¶27       Several facts known to the officers and accepted by

the circuit court collectively give rise to reasonable suspicion

that Nimmer was involved in criminal activity:                            (1) ShotSpotter

generates reliable reports of gunfire in near real-time; (2)

within       a    minute     of   receiving         the     ShotSpotter         report,      the

officers arrived on scene; (3) Nimmer was at nearly the exact
location where ShotSpotter reported gunfire; (4) Nimmer was the
                                               14
                                                                        No.     2020AP878-CR



only   person    the       officers     saw;        and    (5)   Nimmer    made       furtive

movements upon noticing the officers.

       ¶28   In addition, the criminal activity being investigated—

—a   shooting    in     a     highly    residential           area——supplemented          the

reasonableness        of      the   officers'             actions.        See   State     v.

Rutzinski,     2001     WI    22,   ¶26,       241    Wis. 2d 729,        623   N.W.2d 516

("[E]xigency      can         in    some        circumstances          supplement         the

reliability of an informant's tip in order to form the basis for

an investigative stop."               (emphasis added) (citation omitted));

id., ¶35 ("In light of the potential for imminent danger that

drunk drivers present, the informant's allegations suggesting

that    Rutzinski       may    have     been         intoxicated      supplemented        the

reliability of the tip, and further justified Officer Sardina's

investigative stop."           (emphasis added)).

       ¶29   As the circuit court noted, the timing of events is

key.    The officers arrived shortly after receiving a reliable

report of gunfire that was generated in near real-time, from

which they could infer the shooter was likely nearby.                                   Other
courts have also concluded a relatively short period of time

between      officers       receiving      a        ShotSpotter      report     and    their

arrival at the scene supports reasonable suspicion to stop and

question those present.                In United States v. Jones, officers

arrived on scene within a minute and a half of receiving a

dispatch that ShotSpotter had reported gunfire.                           1 F.4th 50, 53

(D.C. Cir. 2021).            After observing Jones walking quickly on an

otherwise deserted block, the officers stopped him.                               The D.C.
Circuit concluded reasonable suspicion to do so existed in large
                                               15
                                                                   No.   2020AP878-CR



part because the officers' rapid response significantly reduced

the probability that the shooter had fled.11                   Id.       In another

analogous case, the Seventh Circuit concluded even five-and-a-

half    minutes       was   not   "[a]s        both   a   matter    of    fact   and

law . . . unduly long."           United States v. Rickmon, 952 F.3d 876,

883 (7th Cir. 2020), cert. denied, 141 S. Ct. 2505 (2021).                       The

Seventh Circuit determined reasonable suspicion exists to stop

those       present   in    the   area    within      this   timeframe      because

"[c]ommon sense counsels that a person may take minutes rather

than seconds to flee for any number of reasons, including the

destruction of evidence, an injury sustained in the shooting, or

a need to hide in place."12              Id.     Relying on Rickmon, the Ohio


       The ShotSpotter report in United States v. Jones was not
       11

sent directly to the officers.     The D.C. Circuit noted the
record did not indicate how much time elapsed between the
generation of the ShotSpotter report and its relay to officers.
1 F.4th 50, 53 n.2 (D.C. Cir. 2021).       Contrary to Justice
Dallet's assertion, the period of time necessary to generate a
ShotSpotter report has not played a significant role in most
cases discussing ShotSpotter. See Justice Dallet's Concurrence,
¶66 & n.6.

       In United States v. Rickmon, officers received two
       12

ShotSpotter reports and two dispatches reporting gunfire, which
were based on 911 calls.     952 F.3d 876, 882 (7th Cir. 2020),
cert. denied, 141 S. Ct. 2505 (2021).       The Seventh Circuit
reasoned a ShotSpotter report is at least as reliable as an
anonymous tip.   See id. at 879 n.2, 882.     It then noted the
"anonymous tip from ShotSpotter" was "independently confirmed"
by the 911 calls relayed through the dispatches.     Id. at 882.
Analogizing a ShotSpotter report to an anonymous tip is part of
the analysis, not a "sidetrack" from it.    See Justice Dallet's
Concurrence, ¶71 ("The majority/lead opinion gets similarly
sidetracked by focusing on cases that have relaxed the usual
corroboration requirements for anonymous tips when the police
are responding to a potential emergency.").

                                          16
                                                         No.    2020AP878-CR



Court of Appeals recently concluded reasonable suspicion existed

in   an   analogous   case   involving   approximately    a    four-minute

police response time.        State v. Carter,    183 N.E.3d 611, 629

(Ohio Ct. App. 2022).

      ¶30   The reasoning of Jones and Rickmon applies to this

case.     Given the officers' quick response and in light of their

observations upon arrival, they could reasonably suspect Nimmer

was the shooter and that he had not left the scene for any


     In this case, the lack of a 911 call is of little
importance, for multiple reasons.       See State v. Carter, 183
N.E.3d 611, 629 (Ohio Ct. App. 2022) ("While there were no
separate   911   calls   reporting   gunfire   or   any  additional
information in terms of a suspect, [Officers] Erwin and
Gallagher were responding to an alert of shots fired, an
inherently dangerous circumstance beyond general criminality.
In their experience, they had recovered weapons in response to
ShotSpotter alerts.").     First, Nimmer concedes the reliability
of ShotSpotter.    Second, the officers arrived on scene no more
than a minute after receiving the ShotSpotter report, which
presumably issued shortly after the shots were detected.
Whether a 911 call can be placed and relayed to officers within
such a short period of time is questionable. See Marc L. Miller
et al., Criminal Procedures:       Cases, Statutes, and Executive
Materials 428 (6th ed. 2019). Lastly, people do not always call
911 after hearing gunfire such that the lack of a 911 call
discredits the ShotSpotter report.        See Alexandra S. Gecas,
Note, Gunfire Game Changer or Big Brother's Hidden Ears?:
Fourth Amendment and Admissibility Quandaries Relating to
ShotSpotter Technology, 2016 U. Ill. L. Rev. 1073, 1084
("ShotSpotter enables the police to catch perpetrators without
people    fearing      they     are     'snitching'     on    their
neighbors. . . .    ShotSpotter highlights just how prevalent
unreported gunfire is on city streets. . . . [C]ommunities that
frequently experience gunfire are the least likely to report
gunshots to the police."); Amanda Busljeta, Comment, How an
Acoustic Sensor Can Catch a Gunman, 32 J. Marshall J. Info.
Tech. & Privacy L. 211, 218 (2015) (explaining people who live
in high crime areas are sometimes so desensitized to gun
violence that they decline to call 911 when they hear gunfire).

                                   17
                                                               No.     2020AP878-CR



number of reasons.         See Rickmon, 952 F.3d at 883.             While Nimmer

could have been a random pedestrian out for a walk, the officers

were not required to rule out any alternative explanation for

his presence at the scene.         Genous, 397 Wis. 2d 293, ¶8 (quoting

Anderson II, 155 Wis. 2d at 84); see also Jones, 1 F.4th at 54.

Additionally, common sense counsels that innocent pedestrians do

not normally gather immediately near the location of gunfire,

particularly      late    at   night.     See   Rickmon,   952       F.3d at   884

(noting few vehicles are out at 4:45 a.m.).

      ¶31     The timing of the stop is particularly persuasive in

light of Nimmer's close proximity to the exact location reported

by ShotSpotter.          Contrary to the court of appeals' analysis,

this case is not about the extent to which a person's presence

in a "high crime area" can contribute to reasonable suspicion.

See     Nimmer,    No. 2020AP878-CR,          ¶18   (quoting     Gordon,       353

Wis. 2d 468, ¶18).         For Fourth Amendment purposes, there is a

difference between a person's presence at a location generally

known   for    criminal    activity     and   his   presence   at     a   location
precisely pinpointed for gunfire by a reliable report in near

real-time.      See generally United States v. Holloway, No. 20-CR-

00381, slip op., 2021 WL 5882147 *5 (N.D. Ill. Dec. 13, 2021)

(explaining a suspect's presence in a high crime area is less

valuable in a reasonable suspicion analysis than a suspect's

presence near a location reported by ShotSpotter).

      ¶32     Officer Milone testified Nimmer was at "basically the

exact location where the ShotSpotter came in."                 Consistent with
this testimony, the circuit court found Nimmer was "very close"
                                        18
                                                                                 No.     2020AP878-CR



to    the   reported         location.              Nimmer's       "close    proximity,"            both

"temporally" and "spatially," to that location of gunfire weighs

heavily     in    favor        of    reasonable            suspicion.            Commonwealth         v.

Raglin,     178       A.3d 868,           873       (Pa.    Sup.     Ct.    2018);        see       also

Commonwealth          v.    Ford,        182       N.E.3d 1013,      1018    (Mass.       Ct.       App.

2022) ("The seizure of a suspect in geographical and temporal

proximity        to    the     scene       of       the     crime    appropriately          may      be

considered as a factor in the reasonable suspicion analysis.                                         It

is particularly relevant where, as here, the officer encountered

the    defendant           less     than       a    minute     after       the    last     reported

ShotSpotter           alert,        at     the       location       where        the     trail       of

ShotSpotter alerts ended." (quotation marks and quoted source

omitted));        Carter,         183      N.E.3d at         629    ("Carter       was     observed

within four minutes of the officers receiving the alert within

the specific area of the alert.                           In other words, as in Rickmon,

the stop had temporal and physical proximity to the gunfire.");

Funderburk       v.     United       States,          260    A.3d 652,       660       (D.C.    2021)

(noting     "spatial           and       temporal          proximity"       to     the     location
reported by ShotSpotter contributed to reasonable suspicion);

Rickmon,     952        F.3d at          884        (concluding      "the        [Terry]        stop's

temporal     and           physical        proximity          to    the     shots"        supported

reasonable suspicion); Commonwealth v. Holness, 101 N.E.3d 310,

315    (Mass.     Ct.       App.     2018)         ("The    physical       appearance          of   the

Jaguar, and its proximity to the location of the ShotSpotter

activation and broken glass, as well as the temporal proximity

between     the       activation           and       recent    motor        vehicle       accident,
occurring in or around 4:00 A.M. on Christmas morning, when few
                                                     19
                                                                         No.     2020AP878-CR



other vehicles were likely on the road, provided a sufficient

nexus between the incriminating evidence in plain view and the

accident scene.").

      ¶33     Nimmer was also the only person the officers observed

temporally and spatially proximate to the scene.                          The absence of

anyone       else     nearby       strongly          particularized       the     officers'

suspicion.          See Funderburk, 260 A.3d at 660–61; see also Ford,

182 N.E.3d at 1018; Carter, 183 N.E.3d at 629.                              The officers

knew what (gunfire), when (a minute or two ago), and where (the

reported address).            While they did not know who fired the gun,

they knew the shooter was likely near the reported location.

Accordingly,         "[t]he      officers . . . limited             the        universe    of

potential suspects to those at a particular location" shortly

after    a    serious      crime    occurred          there.      See    Funderburk,       260

A.3d at 657.             Because no one else was in the vicinity, this

"universe" was "small enough that no description at all [was]

required      to    justify    [the       Terry       stop]."     Id.    (quoting     In    re

T.L.L.,      729     A.2d 334,      341    (D.C.       1999));     see    also    State    v.
Hairston, 126 N.E.3d 1132, 1137 (Ohio 2019) ("[T]he officers did

exactly      what    one    would    expect          reasonable    and    prudent     police

officers to do in their situation.                      Upon hearing gunshots, they

proceeded immediately to the location they believed the shots to

be coming from to investigate.                        Finding only Hairston in the

area[,] . . . the            officers       were        not      required       to    ignore

Hairston's presence[.]"); Rickmon, 952 F.3d at 884 (explaining

the   lack    of     a    description      of     a    suspect    vehicle      made   little
difference because officers observed only one vehicle temporally
                                                20
                                                                 No.    2020AP878-CR



and    spatially    proximate      to        the   location        reported      by

ShotSpotter).

      ¶34    Contributing    to   the    totality    of    the     circumstances

supporting reasonable suspicion, Nimmer made furtive movements.

Officer Milone testified, upon noticing the officers, Nimmer:

(1) doubled his pace away from the officers; (2) dug around his

left side with his left hand; and (3) bladed the left side of

his body away from them.           Notably, Nimmer's blading did not

occur until Milone began approaching Nimmer on foot, and the

closer the officers got to Nimmer, the more evasive his behavior

became.      Milone further testified, based on his training and

experience,    Nimmer's     movements        indicated    he   was     considering

fleeing and did not want the officers to see his left side.                     See

Cortez, 449 U.S. at 418 ("[A] trained officer draws inferences

and makes deductions . . . that might well elude an untrained

person.").

      ¶35    Contrary to the court of appeals' characterization of

Officer Milone's testimony, it was not "indeterminate" nor did
he use "magic" words.       The court of appeals erred by suggesting

otherwise.     See Nimmer, No. 2020AP878-CR, ¶¶26, 28.                   In fact,

Milone's testimony was exacting.13             He did not merely say Nimmer

began walking faster——he said Nimmer doubled his pace.                      He did

not simply say Nimmer began digging in a pocket——he said Nimmer

dug around his left side with his left hand.                   He did not just


       We do not opine on the extent to which less exacting
      13

testimony from Officer Milone would have been sufficient.

                                        21
                                                                             No.     2020AP878-CR



say Nimmer bladed——he said, "[Nimmer] began turning his left

side away from me.             So at that point his left side was more

forward and I could only really see his right side. . . .                                      I was

directly      behind    him    on       the     sidewalk       and    his    right      hand     was

within view, but his left hand was not."                             Milone even mentioned

Nimmer    continued       digging         with        his   left      arm    as    he     bladed,

although he could not see Nimmer's left hand.                                 Milone further

described      when     each       of     these        movements       occurred,         and     the

particular inferences he drew from them.                         This case is not about

conclusory      or     jargon-ridden            testimony       by     an    officer.            The

circuit       court    found        Milone       credible        and        had    no     trouble

understanding         what     Milone         meant.           Nothing       in    the     record

indicates the circuit court erred——let alone clearly erred——by

crediting Milone's testimony.                     See Brown, 392 Wis. 2d 454, ¶8

(quoting      Smith,     379       Wis. 2d 86,          ¶9);    see     also       Carter,       183

N.E.3d at 629 ("We do not agree, as Carter suggests, that the

officers      used     'magic'          words     or    language        in    testifying          to

establish reasonable suspicion.                        The court clearly found the
officers' testimony to be credible, and we defer to the court's

credibility assessment.").

    ¶36       Contrary to his argument, Nimmer's furtive movements

were not "standing alone;" these movements combined with other

facts    to    solidify       the       officers'       particularized            suspicion       of

Nimmer.       See Anderson I, 389 Wis. 2d 106, ¶50 ("When combined

with the information known to Officer Seeger about Anderson's

history, Anderson's behavior creates reasonable suspicion that
criminal      activity       was    afoot.            Anderson's      movements         after     he
                                                 22
                                                                           No.        2020AP878-CR



noticed Officer Seeger give rise to a reasonable inference that

Anderson was trying to conceal something from the officer.");

United States v. Diaz, No. 20-cr-176 (LAK), slip op., 2020 WL

6083404       *6    (S.D.N.Y.          Oct.     15,    2020),     appeal         filed       ("The

defendants argue that a ShotSpotter report, 'standing on its

own,' cannot be the basis of 'individualized suspicion.'                                      But

the     ShotSpotter               reports     are     only      two    pieces           of    the

calculus. . . .               [B]oth officers testified that they observed

the defendants engage in 'nervous, evasive' behavior as they

exited:        the    officers          saw    Diaz    turn    his    body       slightly     and

Hawkins       pivot           and     hurry     as     their     police          car     passed.

Subsequently, Officer Bonczyk observed Diaz, whom Officer Lopez

recognized         from       a     prior    arrest    for     assaulting        an     officer,

creating tension with his sweatshirt that revealed a bulge that

Officer Bonczyk thought was a gun.                         These observations provided

the officers with reasonable suspicion that, of all the people

coming and going from the area that night, Diaz and Hawkins were

particularly suspect.").
       ¶37    In the course of responding within one minute after

receiving      a     ShotSpotter            report    of   gunfire    in     a    residential

neighborhood, the officers saw a single suspect near the scene

make    furtive       movements         suggesting         concealment     of     a     handgun.

Looking at "the whole picture," as the officers were required to

do,    they    made       a    well-informed         and    reasonable     inference         that

Nimmer might be the shooter.                     See Genous, 397 Wis. 2d 293, ¶9

(quoting Cortez, 449 U.S. at 417–18).                          They did not act on a


                                                23
                                                                    No.       2020AP878-CR



"mere   hunch[.]"           See    Navarette,    572    U.S.   at    397       (internal

quotation marks removed).

    ¶38     Although this is the first occasion for this court to

evaluate reasonable suspicion in the context of a ShotSpotter

report,     our     court     of    appeals     has     considered        whether      the

proximity of a person's presence shortly after shots were fired

satisfies    reasonable           suspicion.     For     example,        in    State    v.

Norton, No. 2019AP1796-CR, unpublished slip op., ¶¶14, 17 (Wis.

Ct. App. Apr. 14, 2020), the court of appeals concluded the

totality     of     analogous        circumstances       constituted          reasonable

suspicion to stop and investigate the defendant:

    The officers were investigating a report of shots
    fired, for which they had very little information
    besides the general vicinity of the incident. . . .

    Norton's presence in that area was not "standing
    alone"——it was accompanied by the information that
    there had been shots fired in the area, which the
    officers here were investigating.     Furthermore, when
    they   illuminated  the   vehicle   with   their   squad
    spotlight,    they    saw    Norton     make    "furtive
    movements[,]" . . . which   caused   the   officers   to
    become concerned that he may have been trying to
    conceal a firearm, due to the nature of the call they
    were investigating.
(Quoted source omitted).               The court of appeals in that case

persuasively emphasized the nature of the crime the officers

were investigating——shots fired, which obviously is linked to

criminal activity.          Id., ¶20.

    ¶39     As part of the reasonable suspicion analysis, multiple

courts have emphasized the nature of the criminal activity the
officers     were     investigating.            E.g.,    Trott      v.     State,      249


                                          24
                                                                          No.     2020AP878-CR



A.3d 833,       848   (Md.    2021),     cert.       denied      sub     nom.,        Trott    v.

Maryland, 142 S. Ct. 240 ("Additionally, in determining that the

investigatory stop was reasonable under the circumstances, we

also     consider       the        gravity          of     the     risk          of     public

harm. . . .       Balancing the public's interest in safety against

the minimal intrusion occasioned by the brief investigatory stop

here, and considering the totality of the facts presented to

Officer Cooper in this case, we conclude that the scales of

justice tilt in favor of the stop.").                      This court has recognized

that    when    officers     are     aware     of    "an    imminent       threat       to    the

public    safety"     the     Fourth     Amendment         "do[es]      not     require       the

police to idly stand by in hopes that their observations reveal

suspicious      behavior      before     the      imminent       threat       comes     to    its

fruition."        Rutzinski,       241    Wis. 2d 729,           ¶26.      "[T]he       Fourth

Amendment . . . appreciates the distinction between officers who

illegitimately invoke Terry to stop someone who ran a red light

six[] months ago and legitimately use it to stop someone who

assaulted a spouse in the past half hour."                              United States v.
Jones, 953 F.3d 433, 437 (6th Cir. 2020).

       ¶40     "[T]he amount of permissible intrusion is a function

not only of the likelihood of turning up contraband or evidence

of     crime    but    also     of     the     gravity        of     the        crime    being

investigated."        United States v. Goodwin, 449 F.3d 766, 769 (7th

Cir.    2006)    (citation      omitted).            Applying      this       common     sense

principle, the Seventh Circuit uses a "'sliding scale' approach"

to determine the requisite quantum of suspicion:                              "if the crime
being investigated is grave enough, the police can stop and
                                             25
                                                                  No.     2020AP878-CR



frisk without as much suspicion as would be required in a less

serious criminal case."         Id.     The Seventh Circuit employed this

approach in Rickmon, twice emphasizing "the dangerousness of the

crime,"     952    F.3d at    881–82,        884,    and   noting,      "[w]e     have

repeatedly emphasized in our decisions that the inherent danger

of    gun   violence   sets    shootings        apart      from   other     criminal

activity."        Id. at 883 (citing United States v. Burgess, 759

F.3d 708, 710–11 (7th Cir. 2014)).                  Similarly, in Burgess, the

Seventh Circuit stated:

      At the outset we observe the dangerousness of the
      situation     facing     the     officers    and     the
      public. . . .   Multiple callers reported shots fired
      in   the  same   general   area,    creating  heightened
      suspicion of a serious crime, and for all the officers
      knew as they approached the area just minutes later,
      more than one shooting location was involved.        The
      threat to public safety was serious, and the officers
      had to assume that it was continuing in process.

      Against the background of this ongoing threat, a
      number of considerations supported stopping Burgess's
      car in particular. . . .

      All told, the circumstances here——the dangerousness of
      the crime, the short lapse of time between the
      dispatches and the stop, the stop's proximity to the
      reported shots, the car's color, and the light traffic
      late   at  night——provided  ample   justification  for
      stopping Burgess's car.
759    F.3d at     710–11;    see     also     Commonwealth       v.    Meneus,     66

N.E.3d 1019, 1026 (Mass. 2017) (holding "the fact that the crime

under investigation was a shooting, with implications for public

safety" is relevant to determining the reasonableness of a Terry

stop).



                                        26
                                                                         No.    2020AP878-CR



       ¶41    As Rickmon and Burgess illustrate, in Terry stop cases

involving       reported      unlawful        firearm        use,       "[t]here          is     a

consistent      theme[:] . . . if            the    police       reasonably          perceive

danger to themselves or to members of the public, they have a

duty     to    investigate[.]"               Commonwealth         v.     Campbell,             867

N.E.2d 759, 763 (Mass. Ct. App. 2007) (quoted source omitted);

see    also    Carter,     183   N.E.3d at          629    ("[Officers]         Erwin          and

Gallagher      were    responding       to    an    alert        of    shots    fired,         an

inherently dangerous circumstance beyond general criminality.").

"The unique dangers presented to law officers and law-abiding

citizens by firearms are well chronicled."                             United States v.

Bold, 19 F.3d 99, 104 (2d Cir. 1994) (citation omitted).                                       The

unlawful use of a firearm presents an "imminent danger," see

United    States      v.   Harrell,    268     F.3d       141,   151     (2d    Cir.      2001)

(Meskill,      J.,    concurring),      which       may     be    considered         in    "the

totality-of-the-circumstances                test   for     determining         reasonable

suspicion"      because     of   "the    government's             need    for    a     prompt

investigation."        See Bold, 19 F.3d at 104 (citation omitted).
       ¶42    In this case, ShotSpotter reported four gunshots in a

highly residential neighborhood.                    Officer Milone testified he

was looking for "[a]nybody who is shot, any people who are shot,

any potential suspects, anybody walking around still shooting,

[and] any witnesses[.]"               His testimony confirms the obvious:

the officers had reason to believe lives were in danger.

       ¶43    The court of appeals erred in this case by relying too

heavily on cases involving investigations of substantially less
serious       criminal     activity——specifically,               drug     crimes——rather
                                             27
                                                                   No.   2020AP878-CR



than cases involving shots fired.                 See State v. Pugh, 2013 WI

App   12,    345    Wis. 2d 832,        826     N.W.2d 418     (investigating      a

suspected drug crime); State v. Washington, 2005 WI App 123, 284

Wis. 2d 456,       700     N.W.2d 305     (investigating       a    complaint     of

loitering and drug sales).14            "Th[e] element of imminent danger

distinguishes a gun tip from one involving possession of drugs."

United States v. Serrano, 598 F. App'x 72, 78 (3d Cir. 2015)

(quoting United States v. Roberson, 90 F.3d 75, 81 n.4 (3d Cir.

1996)) (modification in the original).

      ¶44   ShotSpotter's detection of gunfire is comparable to an

officer hearing it himself.             See Amanda Busljeta, Comment, How

an Acoustic Sensor Can Catch a Gunman, 32 J. Marshall J. Info.

Tech. & Privacy L. 211, 219 (2015) ("With the acoustic sensors

implemented in cities, police can feel a sense of reassurance

that there is always a second pair of ears acting as backup.").

When an officer hears gunfire, he has a duty to the public to

react.      If he arrives at the scene almost immediately after

gunfire and sees only a few people——or in this case, one person—
—the officer may reasonably suspect criminal activity if any of

them make furtive movements.

      ¶45   The     only     case   the        court   of    appeals     considered

involving reported gunfire was State v. Lewis, No. 2017AP234-CR,

unpublished slip op. (Wis. Ct. App. July 25, 2017).                         In that

       The error rests in relying on four cases, supra ¶17 &
      14

n.7, none of which were analogous, none of which were Wisconsin
Supreme Court decisions, one of which was an unpublished court
of appeals decision, and only one of which (the unpublished
court of appeals decision) even involved shots fired.

                                          28
                                                                   No.    2020AP878-CR



case, officers were dispatched to investigate shots fired in a

high crime area.             Id., ¶¶2, 8.         They were looking for three

fleeing suspects, but they had a description of only one.                           Id.,

¶2.     The officers observed Travail L. Lewis in an alley "a few

blocks from where the complaint was made" but Lewis did not

match the description.             Id., ¶1.       Positioned behind Lewis, the

officers noticed him holding the waistband of his pants.                            Id.,

¶2.     The officers conducted a Terry stop, and Lewis admitted he

was carrying a concealed weapon.                  Id.   The State "concede[d]"

the "officers stopped Lewis simply based on the fact that he was

walking in a high crime area shortly after [they] receiv[ed] an

alert      of   'shots     fired'"   and    was   "touch[ing]      his   waistband."

Id., ¶8.        The court of appeals accepted the State's concession

and concluded the officers lacked reasonable suspicion.                       Id.

      ¶46       We   do    not   consider    whether    the   court      of    appeals

correctly       decided     Lewis.     Regardless,      it    is   inapposite       for

multiple reasons.           First, Lewis does not disclose the officers'

response time——just that they arrived "shortly" after receiving
the report.          Id.   The decision says Lewis was "a few blocks from

where the complaint was made," id., ¶1, leaving Lewis' temporal

and spatial proximity to the gunfire indeterminate.                           Finally,

Lewis did not react to the officers, who saw him from behind and

noticed him "holding the waistband of his pants."                             Id., ¶2.

Whether Lewis even saw the officers before they ordered him to

stop is unclear.15

      15The court of appeals in this case could have considered
another factually analogous opinion from its own court, State v.
                                            29
                                                              No.      2020AP878-CR



    ¶47     In this case, the officers expeditiously responded to

a reliable report of gunfire, generated in near real-time.                    Upon

arrival, they saw one person, Nimmer, who made furtive movements

that, based on the officers' training and experience, indicated

he was concealing a handgun.          The officers reasonably suspected

Nimmer   was    involved    in    criminal    activity,    specifically,       the

shooting.      The officers' seizure of Nimmer accordingly complied

with the Fourth Amendment.

                   IV.     JUSTICE DALLET'S CONCURRENCE

    ¶48 "The straw man was easily enough knocked over by
    the critic who set him up."
L.T. Hobhouse, The Theory of Knowledge 59 (New & Chapter Issue

1905).

    ¶49     Justice      Dallet's    concurrence      mischaracterizes         the

court's opinion and the precedent it applies, creating a cloud

of obfuscation over the opinion so that it will be read to mean

something it doesn't actually say.             In common parlance, Justice

Dallet   creates   a     "straw   man,"     meaning   "a   weak   or    imaginary
opposition (such as an argument or adversary)," who is "set up



Tally-Clayborne, No. 2016AP1912-CR, unpublished slip op., ¶10
(Wis. Ct. App. Oct. 17, 2017) ("[Officer] Dillman traveled in
the direction of the gunshots and within twenty to twenty-five
seconds, Dillman saw Tally-Clayborne and two other individuals.
Dillman did not see anyone else.    Given the potential safety
risk, . . . the fact that Tally-Clayborne and his companions
were the only individuals visibly present in the area of the
shooting, and the fact that Tally-Clayborne attempted to walk
away from the officers patting down his companions while
reaching for his waistband, Dillman could reasonably suspect
that Tally-Clayborne was involved in some sort of criminal
activity.").
                                       30
                                                                            No.        2020AP878-CR



only    to    be    easily     confuted."             Straw    man,       Merriam-Webster's

Collegiate Dictionary (11th ed. 2014).                         By creating this straw

man, Justice Dallet handily knocks down a weak argument of her

own creation rather than address the legal principles actually

propounded by the court.                   For this reason, judges and parties

should       exercise       caution    when       citing      statements          in     separate

writings that purport to summarize or paraphrase the majority

opinion, particularly when the author of the writing has not

joined the majority opinion.

       ¶50     For starters, Justice Dallet attempts to distort the

holding       in     this      case,        suggesting        this        court         sanctions

ShotSpotter         being    "used     as    a    dragnet     to    justify       warrantless

searches of everyone the police find near a recently reported

gunshot."16         Nothing in this opinion suggests anything of the

kind.          As    exhaustively           explained,        the     totality           of    the

circumstances obviously matters and it is the totality of the

facts in this case which supports reasonable suspicion.                                       See,

e.g.,       supra   ¶¶3,     24-30,    34,       36-37,      44,    47.      The        officers'
arrival       on    the     scene     no    more      than    one     minute       after       the

ShotSpotter report, where they found only Nimmer, was but one of

multiple facts supporting reasonable suspicion.


        Justice Dallet's Concurrence, ¶67.
       16                                     In misstating the
holding in this case, Justice Dallet analogizes it to the
circuit court's conclusion that the police should investigate
anyone in the vicinity within a minute or two of the ShotSpotter
alert. Id., ¶67 n.7. Contrary to Justice Dallet's insinuation,
we agreed with the court of appeals' conclusion that this
statement exceeds the boundaries of the Fourth Amendment.    See
supra ¶20 n.9.

                                                 31
                                                                         No.     2020AP878-CR



       ¶51       Justice    Dallet         further      misrepresents      the       majority

opinion as advancing "the novel suggestion 'that the quantum of

suspicion necessary to conduct an investigatory stop is lower

for the type of criminal investigation that occurred here.'"17

The majority opinion does not say this; Justice Brian Hagedorn’s

concurrence does.               Citing Rutzinski, the State argued "[o]ne

additional factor supports reasonable suspicion here:                                  police

were     investigating          a    shots-fired           report,     which     implicated

immediate          public-safety           concerns."           Although        the     State

thoroughly briefed the issue, the defendant did not respond.

Like    the       defendant,      Justice     Dallet       never     analyzes    Rutzinski,

even though it debunks her classification of the analysis as

novel.

       ¶52       Justice Dallet lapses into the same error made by the

court       of    appeals    in     this     case:          evaluating    the     facts    in

isolation         rather    than    as     part    of   the    "whole    picture."        For

example, she says "there is nothing especially suspicious about

finding someone alone on a residential street just after 10:00
PM on a Saturday night in the summertime."18                           This is true, but

no   one     suggests       otherwise.            Justice     Dallet    also    says,    "the

possibility         that    a     crime     has     been     committed    in     a    certain

neighborhood         doesn't        cast    suspicion         over    everyone       there."19

Again, no one claims it does.                       Next, Justice Dallet says the

       17   Justice Dallet's Concurrence, ¶61 n.1.
       18   Id., ¶64.
       19   Id.

                                               32
                                                                No.     2020AP878-CR



police "could not assume that Nimmer was responsible for the

reported gunshots simply because he was the only person they saw

when they showed up in his neighborhood."20              They didn't; it was

his   solitary      presence   at    the    location    of     recent     gunfire,

combined     with    his   furtive    movements,       which    gave      rise   to

reasonable suspicion, as Justice Dallet ultimately concedes.21

      ¶53    Justice Dallet, however, does not seem to think the

nature of the criminal activity being investigated matters much

when determining the reasonableness of a stop, characterizing

the consideration of gun violence as going beyond "a standard

Terry analysis."22         She similarly dismisses the seriousness of

      20   Id.

       Justice Dallet also says, "Nimmer's case is unlike many
      21

of those cited by the majority/lead opinion, where courts held
that the police had reasonable suspicion to stop the only people
they found at the scene of reported gunfire late at night, in an
alleyway or dead-end street where shots were heard recently, or
both."   Id. (emphasis added).   She then cites three cases on
which we have relied: Jones, Rickmon, and Funderburk. Justice
Dallet draws a distinction bearing no difference under the
Fourth Amendment.

     In Jones, officers stopped the suspect "in a residential
neighborhood in Washington D.C."    1 F.4th at 51.   In Rickmon,
officers stopped a suspect in a residential area of Peoria,
Illinois, which, while not as urbanized as Washington, D.C., is
hardly a rural community. 952 F.3d at 879; see also id. at 886
(Wood, J., dissenting) (describing the residential nature of the
area).   Indeed, the court noted when one officer arrived on
scene, he "observed a crowd of about 15-20 people at the
street's dead end, approximately 300 feet from him." Id. at 879
(majority op.).     In Funderburk, "two police officers heard
gunshots and commotion coming from a nearby alley in a
residential neighborhood."    Funderburk v. United States, 260
A.3d 652, 654 (D.C. 2021).
      22   Justice Dallet's Concurrence, ¶¶70, 72.

                                       33
                                                                              No.     2020AP878-CR



the crime as a factor in the analysis of a tip's reliability.

This is not the law; the Court in Florida v. J.L., 529 U.S. 266

(2000)     and       this   court    as    well       as   other       courts    applying        its

holding have already rejected the premise of Justice Dallet's

concurrence.

      ¶54       In    J.L.,    police      received        an     anonymous          tip   that    a

person at a bus stop was concealing——not shooting——a firearm.

Id. at 268, 273 n.*.                   The tip had little to no indicia of

reliability          and    "[a]part      from    the      tip,      the     officers      had    no

reason to suspect . . . illegal conduct.                             The officers did not

see a firearm, and J.L. made no threatening or otherwise unusual

movements."           Id. at 268 (emphasis added).                      Under these facts,

the Court concluded the officers unlawfully executed a Terry

stop, expressly disavowing "an automatic firearm exception to

our established reliability analysis"23 because it would "enable

any   person         seeking    to     harass     another         to    set     in    motion      an

intrusive,       embarrassing        police       search        of     the    targeted     person

simply     by    placing       an    anonymous         call       falsely       reporting        the
target's unlawful carriage of a gun."                                Id. at 272 (emphasis

added).      The Court's holding was limited to an uncorroborated

tip of someone carrying a gun:

      The facts of this case do not require us to speculate
      about the circumstances under which the danger alleged
      in an anonymous tip might be so great as to justify a
      search even without a showing of reliability.    We do


       While the nature of the criminal activity is relevant
      23

under our analysis, it is not dispositive. See Commonwealth v.
Meneus, 66 N.E.3d 1019, 1026 (Mass. 2017).

                                                 34
                                                         No.     2020AP878-CR


    not say, for example, that a report of a person
    carrying a bomb need bear the indicia of reliability
    we demand for a report of a person carrying a firearm
    before the police can constitutionally conduct a
    frisk.
Id. at 273–74.    Relying on this limitation, this court and lower

courts   have   factored   the   nature   of   the   suspected     criminal

activity into their reasonable suspicion analyses in exactly the

same manner we do in this case.

    ¶55    In Rutzinski, this court held:

    [W]hen assessing whether a stop is constitutionally
    reasonable, a reviewing court must balance the
    interests of the individual being stopped against the
    interests of the State to effectively root out crime.
    Hensley, 469 U.S. at 228, 105 S.Ct. 675; McGill, 2000
    WI 38, at ¶ 18, 234 Wis.2d 560, 609 N.W.2d 795;
    Waldner,    206    Wis.2d    at   56,    556    N.W.2d
    681. . . . [W]here the allegations in the tip suggest
    an imminent threat to the public safety or other
    exigency     that     warrants    immediate     police
    investigation. . . . the Fourth Amendment and Article
    I, Section 11 do not require the police to idly stand
    by in hopes that their observations reveal suspicious
    behavior before the imminent threat comes to its
    fruition. Rather, it may be reasonable for an officer
    in such a situation to conclude that the potential for
    danger caused by a delay in immediate action justifies
    stopping the suspect without any further observation.
    Thus, exigency can in some circumstances supplement
    the reliability of an informant's tip in order to form
    the basis for an investigative stop.      Cf. City of
    Indianapolis v. Edmond, 531 U.S. 32, ––––, 121 S.Ct.
    447, 455, 148 L.Ed.2d 333 (2000) (noting that
    exigencies of some scenarios likely would outweigh the
    individual's right to be free from an investigative
    traffic stop).
241 Wis. 2d 729, ¶26 (emphasis added).           This court noted the

limited reach of J.L., explaining "the Court implicitly affirmed
that there are circumstances in which exigency can supplement——


                                   35
                                                                           No.    2020AP878-CR



or,     in    very     extreme         circumstances,           possibly          supplant——

the . . . reliability analysis."                Id., ¶29 n.6.

      ¶56     Throughout        our     opinion       in     Rutzinski,          this        court

repeatedly emphasized that imminent danger is a factor to be

considered in determining the reasonableness of a Terry stop.

Id., ¶26 ("[E]xigency can in some circumstances supplement the

reliability of an informant's tip in order to form the basis for

an investigative stop."               (citing City of Indianapolis v. Edmond,

531 U.S. 32, 42–43, 121 S. Ct. 447, 455 (2000))); id., ¶34

("[U]nlike      the    tip      in J.L., the          tip    in     the      present          case

suggested      that    Rutzinski        posed       an     imminent       threat        to    the

public's safety."); id., ¶35 ("In light of the potential for

imminent     danger    that      drunk    drivers          present,      the     informant's

allegations suggesting that Rutzinski may have been intoxicated

supplemented the reliability of the tip, and further justified

Officer      Sardina's     investigative            stop.");      id.,      ¶36    ("Because

drunk    driving      is   an    extraordinary           danger,      we     cannot          adopt

Rutzinski's position that the police must dismiss allegations of
possible drunk driving when assessing whether an informant's tip

justifies a traffic stop.                While such allegations cannot form

the sole basis for an investigative stop, they certainly must be

considered     when    examining         the    totality       of   the      circumstances

surrounding particular police conduct."                      (emphasis added)); id.,

¶37 ("Unlike the tip in J.L., the informant's tip in this case

contained      sufficient       indicia        of    reliability          and     alleged        a

potential      imminent       danger      to        public     safety."            (emphasis


                                           36
                                                                            No.     2020AP878-CR



added)).24       Far from being "unnecessary" digressions, a report of

serious criminal activity "must be considered" as part of the

reasonable suspicion analysis.

       ¶57     Notwithstanding this precedent, Justice Dallet fails

to acknowledge the seriousness of gunfire in a residential area,

asserting this court's "analysis places too much weight on some

of these facts, including the residential setting" and "puts too

much     emphasis       on     the     officers'        reliance       on    ShotSpotter."25

Although Justice Dallet does not quantify the weight she would

give to these facts (if any), to suggest a shooting in a highly



       24
           Consideration of the nature of a reported crime is not restricted to tips involving guns;
as Chief Justice John Roberts has noted, "the especially grave and imminent dangers posed by
drunk driving" have prompted "[t]he majority of courts examining the question" to uphold
"investigative stops of allegedly drunk or erratic drivers, even when the police did not personally
witness any traffic violations before conducting the stops." Virginia v. Harris, 130 S. Ct. 10, 11
(2009) (Roberts, C.J., dissenting from denial of certiorari). In doing so, "[t]hese courts have
typically distinguished J.L.'s general rule" in part based on the "grave and imminent dangers"
drunk driving presents. Id. Notably, one of the cases Chief Justice Roberts cited for the
proposition was Rutzinski. See also Trott v. State, 249 A.3d 833, 848 (Md. 2021), cert. denied
sub nom., Trott v. Maryland, 142 S. Ct. 240 ("Unlike crimes involving possessory offenses, such
as carrying an illegal gun or possessing drugs, the crime of drunk driving poses a significant and
potentially imminent public danger."); Andrew J. Sheehan, Comment, Getting Drunk Drivers off
Illinois Roadways: Addressing the Split of Authority Regarding 911 Tips & Investigatory
Traffic Stops, 39 S. Ill. U. L.J. 537, 551 (2015) ("Arguably the most widely-accepted
justification for adopting a drunk driving exception is the very unique and imminent danger an
intoxicated person behind the wheel poses to the general public.").

       Justice Dallet's Concurrence, ¶¶64, 65. Doubling down on
       25

the misguided notion that gunfire in a residential area is not a
reliable   indicator  of   criminal  activity,   Justice  Dallet
maintains a ShotSpotter report could not affect the reasonable
suspicion analysis because even "[a] reliable tip will justify
an investigative stop only if it creates reasonable suspicion
that 'criminal activity may be afoot.'" Id., ¶71 (citing
Navarette v. California, 572 U.S. 393, 401 (2014) (quoting Terry
v. Ohio, 392 U.S. 1, 30 (1968))).


                                                37
                                                                                No.     2020AP878-CR



residential       area         should    not    be    considered           as        part   of   the

totality of circumstances supporting reasonable suspicion is an

extraordinary        misjudgment          of    the       risk    to     the    community.         A

shooter is not entitled to "one free shot," (at least when that

shot    signals      gun       violence    is    afoot)          Justice       Dallet's     theory

notwithstanding.               Cf.    Virginia       v.    Harris,       130     S. Ct. 10,       12

(2009)      (Roberts,      C.J.,        dissenting        from     denial       of     certiorari)

("The effect of the rule below will be to grant drunk drivers

'one free swerve' before they can legally be pulled over by

police.       It will be difficult for an officer to explain to the

family of a motorist killed by that swerve that the police had a

tip that the driver of the other car was drunk, but that they

were powerless to pull him over, even for a quick check.").

While       believing      a    report     of    shots       fired        in     a    residential

neighborhood deserves less "emphasis" in the analysis, Justice

Dallet       seems    to       give     greater       weight        to     Nimmer's         furtive

movements, but she does not explain why.                               If Justice Dallet's

focus on Nimmer's "digging around his left side" and "turning
and walking away after seeing the police" were all the Fourth

Amendment requires for reasonable suspicion to stop a suspect,

her conception of the law could ensnare many more people in the

"dragnet" she ostensibly rejects.26

       ¶58     While she may deem unreasonable the decisions of the

United States Supreme Court, federal appellate courts, and this

       Justice Dallet's Concurrence, ¶¶67-69. We do not mean to
       26

suggest that furtive movements cannot, in some circumstances, be
highly indicative of criminal activity.

                                                38
                                                                             No.    2020AP878-CR



court regarding what is reasonable under the Fourth Amendment,

our   opinion      is    in    line    with         precedent    and    Justice       Dallet's

analysis      is   an    outlier.          In       Goodwin,    Judge    Richard       Posner,

writing for a unanimous Seventh Circuit panel, explained:

      [I]n Florida v. J.L., 529 U.S. 266, 273–74, 120 S.Ct.
      1375, 146 L.Ed.2d 254 (2000), [the Court] said that
      "we do not say, for example, that a report of a person
      carrying a bomb need bear the indicia of reliability
      we demand for a report of a person carrying a firearm
      before the police can constitutionally conduct a
      frisk."     In other words, if the crime being
      investigated is grave enough, the police can stop and
      frisk without as much suspicion as would be required
      in a less serious criminal case.
449 F.3d at 769 (emphasis added).                      Judge Posner interpreted J.L.

to permit a "'sliding scale' approach[.]"                          See id.          Post-J.L.,

the Seventh Circuit, aligned with many other courts, has relied

on the inherent danger of gun violence as a factor supporting

the constitutionality of a Terry stop, including in ShotSpotter

cases.        E.g.,     Rickmon, 952 F.3d at 883 ("We have repeatedly

emphasized in our decisions that the inherent danger of gun

violence      sets      shootings     apart         from   other   criminal         activity."

(citation omitted)).            Gun violence, obviously, is not the same

thing    as    mere      "carriage     of       a    gun,"     which    is    all    that   was

reported in J.L.              529 U.S. at 272.               Although the concurrence

disregards this stark difference, it matters for purposes of the

reasonable suspicion analysis.

                                      V.    CONCLUSION

      ¶59     The Fourth Amendment guarantees the inherent right of
the   people       to    be   secure       against         unreasonable        searches     and


                                                39
                                                                   No.     2020AP878-CR



seizures.       We   recognize     "the     police     are   not    infallible[.]"

Smith,   379    Wis. 2d 86,       ¶36.         In   exercising     their     duty   to

investigate        crime,    officers          sometimes     violate         people's

constitutional rights.        Id.    When that happens, "it is the duty

of   this   court     to    impose       consequences[.]"           Id.     (citation

omitted).      "Likewise, when the police abide by the rules and act

reasonably, the Fourth Amendment is not violated and we must

uphold convictions."        Id.

     ¶60    This     case   represents         a    reasonable     seizure.         The

officers did not violate Nimmer's Fourth Amendment right.                       Based

on the totality of the circumstances, they reasonably suspected

Nimmer was involved in criminal activity presenting an imminent

threat to public safety.          Nimmer's conviction stands.

     By the Court.——The decision of the court of appeals is

reversed.




                                          40
                                                                     No.    2020AP878-CR.rfd


      ¶61    REBECCA FRANK DALLET, J.                 (concurring).          I agree with

the     majority/lead      opinion's1       holding          that     the     police       had

particularized reasonable suspicion to stop and frisk Nimmer.                                I

write     separately,     however,      because        I     am    concerned       that   the

majority/lead       opinion's     analysis       of     certain       facts     may      cause

lower courts to read our decision too broadly.                              I also worry

that the majority/lead opinion over-complicates its analysis by

importing Fourth Amendment principles from other contexts, even

though this case requires only a straightforward application of

Terry.2     Therefore, I respectfully concur.

      ¶62    In order to justify a Terry stop, the police must have

"reasonable,       articulable        suspicion       that     criminal      activity       is

afoot."       Illinois      v.    Wardlow,       528       U.S.     119,     123    (2000).

Reasonable suspicion must be founded on concrete, particularized

facts      warranting     suspicion       of      a     certain       individual,          not

"'inchoate        and   unparticularized        suspicion[s]          or     hunch[es].'"

Id.   at    124    (quoting      Terry,    392        U.S.    at    27).       We     assess

reasonable        suspicion      in     light     of         the    totality        of     the
circumstances; that is, the facts officers knew at the time of




      1I refer to Justice Rebecca Grassl Bradley's opinion as the
"majority/lead opinion" because a majority of the court has not
joined the opinion in its entirety.     Specifically, a majority
did not join the portions of the opinion that respond to this
concurrence (majority/lead op., ¶¶48-58 & 29 n.12), and those
that contain the novel suggestion "that the quantum of suspicion
necessary to conduct an investigatory stop is lower for the type
of criminal investigation that occurred here" (majority/lead
op., ¶¶28 and 39-47). See Justice Hagedorn's concurrence, ¶74.
      2   Terry v. Ohio, 392 U.S. 1 (1968).

                                           1
                                                                    No.     2020AP878-CR.rfd


the stop.          See United States v. Cortez, 449 U.S. 411, 417-18

(1981).

    ¶63       This is what the police knew when they stopped Nimmer:

             On     Saturday,     June        15,    2019,         they       received      a

              ShotSpotter report at 10:06 PM indicating that four

              shots may have been fired near the intersection of

              21st     and    Townsend    Streets       on     the       North     Side    of

              Milwaukee.

             They reached that location about one minute after they

              received the ShotSpotter report.

             Nimmer    was    walking    on    the   sidewalk           "in     very    close

              proximity"      to   that    location      and        no     one    else    was

              present.

             After noticing their arrival, Nimmer accelerated his

              pace     and    turned      his    left        side     away        from    the

              approaching       officer     ("blading,"         in         one    officer's

              words) while "digging around his left side with his

              left hand."3

    3  These facts, with the exception of Nimmer digging around
his left side, are taken from the circuit court's findings of
fact after a suppression hearing, and were not challenged on
appeal.   The circuit court did not make a finding that Nimmer
was digging around his left side. Nonetheless, it was a part of
one of the officers' uncontroverted testimony at the suppression
hearing, and is therefore appropriate to consider in the
reasonable-suspicion analysis. See State v. McGill, 2000 WI 38,
¶24, 234 Wis. 2d 560, 609 N.W.2d 795.

     It appears from testimony at the suppression hearing that
there is body-camera footage of the officers' encounter with
Nimmer.    Although this footage might have been useful in
determining what happened, it was not introduced at the
suppression hearing or otherwise made a part of the record.

                                           2
                                                                   No.    2020AP878-CR.rfd


Relying on these facts, officers stopped Nimmer, searched him,

and found a handgun in his left waistband.

       ¶64       Although the majority/lead opinion correctly concludes

that officers had particularized reasonable suspicion to stop

Nimmer, its analysis places too much weight on some of these

facts,       including     the    residential        setting.        To   be   sure,     the

residential setting is part of the totality of the circumstances

informing          our     reasonable-suspicion             analysis.              But   the

possibility         that   a     crime   has       been    committed      in   a    certain

neighborhood doesn't cast suspicion over everyone there.                                 See

United States v. Bohman, 683 F.3d 861, 864 (7th Cir. 2012) (the

"mere suspicion of illegal activity at a particular place is not

enough to transfer that suspicion to anyone" nearby).                          Moreover,

there       is   nothing    especially     suspicious        about     finding       someone

alone on a residential street just after 10:00 PM on a Saturday

night in the summertime.4                See id.          In this respect, Nimmer's

case is unlike many of those cited by the majority/lead opinion,

where courts held that the police had reasonable suspicion to
stop the only people they found at the scene of reported gunfire

late at night, in an alleyway or dead-end street where shots

were       heard   recently,      or   both.        See,   e.g.,     United    States     v.

Jones, 1 F.4th 50, 51 (D.C. Cir. 2021) (reasonable suspicion to

stop the only person on the street walking quickly away from the

location of a late-night ShotSpotter alert and reaching for his

waistband); United States v. Rickmon, 952 F.3d 876, 882-84 (7th


       Indeed, although the officers didn't know it at the time,
       4

Nimmer was walking near his house when the officers arrived.

                                               3
                                                                    No.    2020AP878-CR.rfd


Cir. 2020) (reasonable suspicion to stop the only car driving

down a two-block dead-end street away from the location of two

ShotSpotter reports and two 9-1-1 calls at 4:45 AM); Funderburk

v. United States, 260 A.3d 652, 660-61 (D.C. 2021) (reasonable

suspicion to stop four people in an alleyway at 2:20 AM on a

weeknight after officers heard gunshots).                       Thus, even though the

officers     didn't      have    to     rule       out   all    innocent    explanations

before stopping Nimmer, they also could not assume that Nimmer

was responsible for the reported gunshots simply because he was

the   only        person     they     saw      when      they    showed     up    in   his

neighborhood.            See    State    v.        Genous, 2021     WI     50,   ¶8,    397

Wis. 2d 293, 961 N.W.2d 41.

      ¶65    The     majority/lead          opinion      similarly       puts    too   much

emphasis     on    the     officers'     reliance        on    ShotSpotter,      stressing

both Nimmer's counsel's concession that it is reliable and the

officers' quick response to the system's report.                           Majority/lead

op., ¶¶4, 29-30.            But when it comes to assessing whether the

police had reasonable suspicion that a particular person may




                                               4
                                                                     No.      2020AP878-CR.rfd


have       fired     the     shots,       ShotSpotter       has     limitations.5             A

ShotSpotter report doesn't tell the police whether there is one

shooter or several, what those individuals look like, what they

are     wearing,      whether          they    remained     on     the    scene       or   fled

immediately, whether they got into a car or left on foot, or

even if they were indoors or outdoors.                      All a ShotSpotter report

tells      the     police    is    that       shots   may   have    been      fired    near   a

particular place; it doesn't provide reasonable suspicion that

any particular person fired them.                      See Wardlow, 528 U.S. at 124.

Obviously, this is not to say that the police shouldn't swiftly

investigate a ShotSpotter alert in a residential neighborhood;

only       that    they     do    so    with    full    knowledge        of   the     system's

limitations.



       Despite counsel's concession that ShotSpotter is reliable,
       5

there are good reasons to doubt its reliability and to be
concerned about the other Fourth Amendment issues raised by the
technology.   For example, an exhaustive review of the Chicago
Police Department's use of ShotSpotter revealed that in more
than 90% of cases where the police responded to a ShotSpotter
report, they found no evidence of a gun-related crime. See City
of Chicago Office of Inspector General, The Chicago Police
Department's Use of ShotSpotter Technology, at 2-3 (Aug. 2021),
available at https://igchicago.org/wp-content/uploads/2021/08/Ch
icago-Police-Departments-Use-of-ShotSpotter-Technology.pdf.
Additionally, the report found that officers were, in some
cases, using the total number of ShotSpotter reports in a given
area as a reason to conduct more investigatory stops and pat-
downs. See id. at 19. Another study found that ShotSpotter has
no significant impact in reducing gun crimes.       See generally
Mitchell L. Doucette, et al., Impact of ShotSpotter Technology
on Firearm Homicides and Arrests Among Large Metropolitan
Counties: A Longitudinal Analysis, 1999–2016, 98 J. Urban Health
609 (2021).     Nevertheless, because Nimmer's counsel did not
challenge ShotSpotter's reliability or raise any of these other
issues, I leave them for another day.

                                                 5
                                                                    No.   2020AP878-CR.rfd


       ¶66        The majority/lead opinion's analysis of the officers'

response time also rests on a consequential assumption.                                  The

record doesn't reveal how much time                       passed between the time

shots were fired and when the officers arrived on the scene;

only       how    quickly      the   officers       responded    after    receiving      the

ShotSpotter alert from dispatch.                      Before a ShotSpotter report

reaches          the   officers,     a   person      at   ShotSpotter's      offices      in

California listens to a recording flagged by the system and

decides if it sounds like gunshots.                       Once that person confirms

the sound is likely gunfire, then police dispatch is alerted,

which       in     turn   alerts     nearby     officers.         Thus,     even   though

officers arrived at 21st and Townsend one minute after receiving

the report from a dispatcher, that does not mean they arrived

within one minute of shots being fired.                         This is not a trivial

issue;       it    may    be   the   difference        between    whether    or    not   an

officer's suspicion of a person on the scene is particularized

and reasonable.6

       ¶67        No matter how accurate ShotSpotter is or how quickly
officers respond to a ShotSpotter alert, it cannot be used as a

dragnet to justify warrantless searches of everyone the police


       This timing difference is what distinguishes Nimmer's case
       6

from those relied on by the majority/lead opinion in which
officers responded within seconds to the sound of gunshots they
heard.   See, e.g., State v. Hairston, 126 N.E.3d 1132, 1136-37
(Ohio 2019) (reasonable suspicion to stop the only person
officers saw near a school after hearing shots 30 to 60 seconds
before);    State   v.   Tally-Clayborne,    No.   2016AP1912-CR,
unpublished slip op., ¶10 (Wis. Ct. App. Oct. 17, 2017)
(reasonable suspicion to stop a person reaching for his
waistband and walking away from an area where officers heard
shooting less than thirty seconds before).

                                                6
                                                          No.   2020AP878-CR.rfd


find near a recently reported gunshot.7             See Bohman, 683 F.3d

at 864    (explaining   that    suspecting    a    crime    occurred      in     a

particular place does not mean that everyone leaving that place

is suspicious).     At its best, ShotSpotter gives officers only a

reason to go to a particular place, but it's what they find

there that is most relevant to the analysis of whether they had

particularized,     reasonable       suspicion.       See       Genous,        397

Wis. 2d 293,   ¶8   ("Reasonable     suspicion     must    be   supported       by

specific and articulable facts.").

    ¶68    Collectively,       the   facts   the     officers        observed,

together with the ShotSpotter alert, are sufficient to establish

reasonable   suspicion——even     though    each    fact    alone    would      not

clear that bar.     See id., ¶9.      When the officers arrived at the

location of the ShotSpotter alert, Nimmer saw their marked squad

car and started walking faster.           When one of the officers got

out of the car and started to walk toward him, Nimmer turned the

left side of his body away and started digging around his left

    7  This is why the circuit court was wrong to suggest that
"anyone that [the police] encountered within a minute or two of
receiving the [ShotSpotter] alert should have been investigated
if they were within a couple of blocks of the alleged shots
being fired." The U.S. Supreme Court has emphasized, however,
that simply being present "in an area of expected criminal
activity, standing alone, is not enough to support a reasonable,
particularized suspicion that the person is committing a crime."
Wardlow, 528 U.S. at 124.       The reason for that is simple:
Knowledge that someone committed a crime in a particular place
is not a particularized reason to suspect that everyone at or
near that place committed a crime. To conclude otherwise would
undermine the central purpose of the Fourth Amendment, which is
prohibiting   general  warrants   that  grant  the   police  the
"unchecked power" to search anywhere for anyone or any thing.
See State ex rel. Two Unnamed Petitioners v. Peterson, 2015
WI 85, ¶90, 363 Wis. 2d 1, 866 N.W.2d 165.

                                      7
                                                                   No.       2020AP878-CR.rfd


side    with    his   left    hand.       As      the   court     of   appeals      rightly

explained, turning and walking away after seeing the police is

not enough to give rise to reasonable suspicion.                             See State v.

Nimmer, No. 2020AP878-CR, unpublished slip op., ¶¶16-17, 19-20

(Wis. Ct. App. Dec. 15, 2020).                 Absent reasonable suspicion or a

lawful order to the contrary, people are free to walk (even

quickly)       away   from     the      police      officers.            See     State    v.

Young, 2006 WI 98, ¶73, 294 Wis. 2d 1, 717 N.W.2d 729.                             And law-

abiding citizens may not want to interact with the police for

all kinds of reasons.           The fact that Nimmer turned his body away

from the officers does not make his walking away suspicious.

After    all,    "how   does        a   person     walk    away    from       another    (as

[Nimmer] had the right to do) without turning his . . . body to

some degree?"         See State v. Pugh, 2013 WI App 12, ¶12, 345

Wis. 2d 832, 826 N.W.2d 418.                  Calling Nimmer's turn "blading,"

as an officer did in this case, "adds nothing to the calculus

except a false patina of objectivity."                    Id.

       ¶69     The totality of the circumstances also includes the
fact, undisputed yet unaddressed by the court of appeals, that

while Nimmer was walking away from the police and turning his

body, he was also "digging" around his left side.                               Of course,

"many        folks,          most        innocent          of          any        nefarious

purpose, . . . occasionally pat the outside of their clothing to

ensure that they have not lost their possessions."                                State v.

Gordon, 2014 WI App 44, ¶17, 353 Wis. 2d 468, 846 N.W.2d 483.

But    an    isolated   pat     of      the    pants    pocket     or    touch      of   the
waistband is not the same thing as "digging around" one's left

                                              8
                                                                    No.    2020AP878-CR.rfd


side while walking quickly away from the police in a place where

officers had reason to believe shots were recently fired.                                Cf.

State v. Lewis, No. 2017AP234-CR, unpublished slip op., ¶¶7-8

(Wis. Ct. App. July 25, 2017) (concluding that there was no

reasonable suspicion to stop someone who "was not looking over

his shoulder for police" and did not match the description of a

suspect     just    because    he    was   "walking      in    a    high    crime      area"

shortly     after     a   report      of     shots     fired       and     "touched     his

waistband").        Thus, despite my differences with parts of the

majority/lead opinion's analysis, I agree that the totality of

these circumstances meets the Terry threshold.

      ¶70    That    straightforward             application       of     Terry   is     all

that's needed to resolve this case.                   The majority/lead opinion,

however, unnecessarily goes further, discussing how the type of

crime being investigated may affect the                       Terry analysis.             At

times,      that    discussion       seems       to   endorse       a     "sliding-scale

approach"     to    reasonable       suspicion        that    the       Seventh   Circuit

cobbled together from Fourth Amendment principles in dissimilar
contexts, such as traffic stops, dog-sniff drug searches, and

highway roadblocks.           See, e.g., United States v. Goodwin, 449

F.3d 766, 769-70 (7th Cir. 2006).                     The U.S. Supreme Court has

admonished courts against taking such a mix-and-match approach,

even when applying general Fourth Amendment principles.                                  See

Illinois v. Lidster, 540 U.S. 419, 424 (2004).                              And we have

never adopted the Seventh Circuit's approach, likely because it

is   an   awkward     fit     with    Terry.          After    all,       Terry   already
"responds to" the dangers of firearms and "the serious threat

                                             9
                                                               No.    2020AP878-CR.rfd


that   armed       criminals   pose    to    public   safety"        by   authorizing

limited searches and seizures upon less than probable cause.

See Florida v. J.L., 529 U.S. 266, 272 (2000).

       ¶71    The majority/lead opinion gets similarly sidetracked

by focusing on cases that have relaxed the usual corroboration

requirements for anonymous tips when the police are responding

to a potential emergency.             See majority/lead op., ¶¶39, 53-58 &

n.24-25.      But corroboration is not an issue here, and even if it

were, the same Terry reasonable-suspicion standard would apply.

See Navarette v. California, 572 U.S. 393, 401 (2014) ("[A]

reliable     tip     will   justify    an    investigative     stop       only    if   it

creates      reasonable     suspicion       that   'criminal    activity         may   be

afoot.'" (quoting Terry, 392 U.S. at 30)).

       ¶72    Because a standard Terry analysis resolves this case,

I   would         stop   there.       Accordingly,      I      concur       with       the

majority/lead opinion's ultimate conclusion that the officers

had reasonable suspicion to stop Nimmer.                   I emphasize, though,

that the totality of the circumstances in every case will be
unique and that lower courts should not give too much weight to

any individual fact.

       ¶73    I    am    authorized   to    state   that    Justices       ANN     WALSH

BRADLEY and JILL J. KAROFSKY join this concurrence.




                                            10
                                                                No.   2020AP878-CR.bh


     ¶74    BRIAN HAGEDORN, J.            (concurring).         I agree with the

court's determination that reasonable suspicion supported the

stop.    However, portions of the court's opinion go farther than

necessary.          In     particular,    the   opinion     suggests——for       what

appears to be the first time in the Wisconsin reports——that the

quantum of suspicion necessary to conduct an investigatory stop

is lower for the type of criminal investigation that occurred

here.      I   do        not   believe   this   issue     was   developed     in   a

sufficiently meaningful way for me to opine on it, and resolving

it is unnecessary to decide this case.              Therefore, I concur and

join the court's opinion only in part.1




     1   I join the opinion except for ¶28, ¶29 n.12, and ¶¶39-58.

                                          1
    No.   2020AP878-CR.bh




1